Citation Nr: 0632844	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-34 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.T. Sprague, Law Clerk

INTRODUCTION

The veteran had active service in the United States Army from 
April 1968 to November 1969, to include active duty in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California. 

In June 2005, the Board remanded the veteran's claim for 
further evidentiary development.  The purposes of that remand 
have been met.


FINDINGS OF FACT

The medical evidence shows that it is at least as likely as 
not that the veteran's current osteoarthritis of the right 
knee had its onset during his period of active military 
service.


CONCLUSION OF LAW

Osteoarthritis of the right knee was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.304 (2006).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Analysis

The veteran contends that his right knee disability began 
during service.  A review of his service medical records 
shows that, upon his pre-induction physical examination, the 
veteran gave a history that he had been advised to have a 
right knee arthrotomy prior to service.  During this 
evaluation, the medical examiner ordered an orthopedic 
consultation, which was obtained.  The assessment following 
this latter evaluation was that the veteran did not have a 
right knee disability that would preclude him from military 
service.  

Additional service medical records include an orthopedic 
treatment report from June 1968, which reflects that the 
veteran was evaluated for pain and periodic locking of the 
right knee of two days duration.  The physician also noted a 
history of a pre-service right knee injury, which occurred 
when the veteran was in high school.  It was further noted 
that an X-rays examination of the knee was normal.  A report 
of a November 1969 separation examination was negative for 
any pertinent abnormal objective findings.

After service, the first indication of record of right knee 
problems is in November 1996.  Numerous private medical 
reports covering the period from November 1996 to September 
2001 list multiple complaints of right knee pain and 
swelling, as well as showing that the veteran underwent right 
knee arthroscopic surgery in March 1999. 

In an attempt to determine the current nature and etiology or 
approximate onset date of the veteran's right knee 
disability, the RO afforded the veteran a comprehensive fee-
basis examination in April 2002.  This evaluation, which 
included an X-ray examination of the right knee, resulted in 
a diagnosis of osteoarthritis of the right knee, status post 
knee surgery, with intermittent effusion requiring 
arthrocentesis.  Thus, the veteran has a current right knee 
disability.  

The veteran's claim has previously been before the Board, but 
was remanded in June 2005 for further evidentiary 
development.  Specifically, the Board found that the April 
2002 fee-basis medical examination was lacking an etiological 
opinion  regarding the origin of the veteran's current right 
knee condition.  The Board directed that the same examiner, 
who conducted the April 2002 examination, if available, 
should provide an addendum to his earlier report that 
includes a nexus opinion.  The Board's instructions were 
complied with, and the addendum, dated in August 2005, 
indicates that the examiner reviewed the claims folder and 
relevant medical history.  The physician concluded that it 
was as least as likely not that the veteran's current right 
knee arthritis "began while" he was in active service with 
the U.S. Army.

The Board is cognizant of the number of years that elapsed 
between the veteran's in-service episode of right knee pain 
and locking and the earliest post-service demonstration of a 
right knee disability.  See Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed.Cir. 2000)( evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  However, the record 
contains no opinion to refute the August 2005 addendum of the 
medical examiner.  The Board finds that, on the question of 
the contended causal relationship, the evidence is at least 
in equipoise and therefore supports the claim for service 
connection for osteoarthritis of the right knee.  38 U.S.C.A. 
§§  1110, 5107(b); 38 C.F.R. § 3.303..


ORDER

Entitlement to service connection for osteoarthritis of the 
right knee is granted.



____________________________________________
R.F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


